NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



LESLIE SAM WALKER, DOC #T19843,    )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case Nos. 2D17-4095
                                   )                             2D17-4098
STATE OF FLORIDA,                  )                             2D17-4099
                                   )                             2D17-4206
           Appellee.               )                     CONSOLIDATED
___________________________________)

Opinion filed August 16, 2019.

Appeal from the Circuit Court for Sarasota
County; Charles E. Roberts, Judge.

Howard L. Dimmig, II, Public Defender, and
Cynthia J. Dodge, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Chelsea S. Alper,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


CASANUEVA, LUCAS, and BADALAMENTI, JJ., Concur.